Citation Nr: 0404967	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
schizophrenia.  




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from April 1979 to April 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO.  

The issue of service connection for claimed PTSD and the now 
reopened claim of service connection for schizophrenia are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  In June 1987 and May 1990 decisions, the Board denied the 
veteran's claims of service connection for an acquired 
psychiatric disorder.  

2.  In rating decision dated in May 1992, September 1995, 
July 1997, October 1998 and January 2002, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  The veteran timely appealed from the 
January 2002 decision.  

3  New evidence has been presented which bears directly and 
substantially on the veteran's claim of service connection 
for an acquired psychiatric disorder and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of stressful experiences during service.  The veteran had 
active service from April 1979 to April 1980.  

The veteran's service personnel records indicate that the 
veteran was discharged for failure to maintain acceptable 
standards for retention, continuous disregard for authority, 
lack of motivation and self-discipline, and for inability to 
adjust to military service.  

A December 1979 Army Psychiatric Evaluation of the veteran 
indicated a diagnosis of personality disorder mixed type, 
moderate, manifested by passive-aggressiveness, 
manipulativeness, inability to take responsibility and to 
learn from experience.  There was no evidence of psychiatric 
disease that would warrant disposition through medical 
channels.  

Shortly after service, the veteran filed a claim of service 
connection for a nervous condition.  The December 1980 VA 
medical records show inpatient treatment for schizophrenia.  
The VA outpatient records from 1981 show treatment for a 
schizophrenic disorder.  

In February 1982, the veteran was seen for an atypical 
psychosis, probably schizophrenia.  In March 1982, the 
impression was that of probably chronic schizophrenia.  

A private psychiatric summary shows that the veteran was 
hospitalized for a schizophrenic disorder in 1981, twice in 
1982, and again in 1983.  In April 1982, the final diagnosis 
was that of subacute undifferentiated schizophrenia.  In 
September 1982, the diagnosis was that of paranoid 
schizophrenia.  

In a September 1985, the Board remanded the case for 
additional development of the record since medical evidence 
revealed the presence of schizophrenia during the presumptive 
period following discharge from service.  Specifically, the 
Board requested that pre-service medical evidence be 
obtained, in attempts to determine the onset of the veteran's 
schizophrenia.  

The veteran's pre-service medical records revealed that in 
March and April 1979, prior to entering service, the veteran 
was taken to a private clinic by his parents.  His parents 
complained that he had been withdrawn, had talked to himself 
and had been reluctant to work since his return from a 
private academy.  

On mental status examination, the veteran indicated that he 
heard his thoughts aloud, and that he believed he could read 
other people's minds through their eyes.  He also 
demonstrated a restricted affect.  His mood was 
inappropriate.  The provisional diagnoses included those of 
rule out latent schizophrenia and rule out adjustment 
reaction to family problems.  The veteran was assigned to a 
therapist.  

During follow-up evaluations, also conducted in March 1979, 
the veteran frequently smiled inappropriately, opening his 
eyes very wide and looking at the examiner suspiciously.  He 
complained that people had been looking at him strangely 
during the previous 2 to 3 months as if they had something 
against him.  He was evasive and inappropriate at times, but 
coherent and direct at other times.  The pertinent diagnosis 
was that of schizophrenia incipiens.  Stelazine was 
prescribed.  

In a June 1987 Board decision, the Board found that the 
veteran's schizophrenia had pre-existed service and was not 
aggravated therein, as there was no record of any in-service 
incident which would have increased the underlying pathology.  

In an attempt to reopen the claim of service connection for a 
psychiatric disorder subsequent to the Board's June 1987 
decision, the veteran alleged that he was abused during 
service, that he suffered from head trauma and a broken leg.  

The RO issued a rating decision denying service connection 
for head trauma and a broken leg as the service medical 
records did not show complaints, findings or diagnosis 
relative to head trauma or a broken leg.

In December 1988, a private mental health clinic noted that 
the veteran had been known to their agency since February 
1979 and that he had a diagnosis of chronic paranoid 
schizophrenia with at least four in-patient admissions.  

In May 1990 decision, the Board denied the veteran's claim of 
service connection for a psychiatric disability based on a 
finding that the veteran had not presented new and material 
evidence sufficient to reopen the claim of service 
connection.  

A March 1992 VA inpatient hospital summary indicated that the 
veteran had diagnoses of schizophrenia, chronic paranoid with 
acute exacerbation; and cocaine dependence, continuous.  

A November 1992 VA inpatient hospital summary indicated that 
the veteran had diagnoses of schizophrenia, chronic 
undifferentiated type with acute exacerbation; cocaine 
dependence, continuous; alcohol dependence, continuous.  

A July 1994 private clinic discharge summary noted that the 
veteran had a diagnosis of schizophrenia, chronic paranoid 
type, acute exacerbation; depressive disorder, NOS; and 
polysubstance abuse.  

A November 1994 VA inpatient summary indicated that the 
veteran had diagnoses of drug dependence, cocaine, 
continuous; alcohol dependence, continuous; and 
schizophrenia, chronic paranoid type

In April 1995 and numerous times thereafter, the veteran 
submitted additional claims of service connection for a 
psychiatric disorder including a nervous condition and/or 
schizophrenia.  

In September 1995, July 1997, and October 1998 RO rating 
decisions, the RO denied the veteran's claims to reopen based 
on a finding that new and material evidence had not been 
submitted to reopen the veteran's claim of service 
connection.  

In a January 1997 letter to the veteran, his private 
psychiatrist informed the veteran that the clinical records 
revealed that the veteran was ill before he entered the 
service.  

In an April 1999 letter to the RO, the veteran's private 
psychiatrist indicated that the veteran was in relatively 
good health when he entered the service.  However, his mother 
soon noted that his letters home began to ramble and that his 
attitude about the service changed.  The private psychiatrist 
concluded that in a short space of time, the veteran had 
changed from a relatively healthy individual to a sick one 
and it seemed obvious that his illness developed, or at least 
became worse, during his time in service.  

Finally, in December 2000, the veteran applied to reopen his 
claim of service connection for schizophrenia, to include 
PTSD.  The veteran's claims were denied and the veteran 
timely appealed.  

The VA outpatient records were obtained showing treatment and 
therapy for schizophrenia and polysubstance abuse.  There was 
no diagnosis of PTSD.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

In this case, the evidence added to the record since October 
1998 RO decision consists of additional outpatient treatment 
reports, the veteran's contentions, and most importantly, the 
April 1999 letter to the RO from the veteran's private 
psychiatrist indicating that the veteran's psychiatric 
condition was aggravated by service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the May 1990 Board decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156 (2003).  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

However, given the favorable action taken hereinabove, 
further discussion of VCAA is not required at this time.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

With regard to the veteran's claim of service connection for 
PTSD, In July 2001, the RO sent a letter to the veteran 
describing what evidence was necessary to substantiate the 
veteran's claim of service connection for PTSD.  
Specifically, the RO explained that evidence showing a 
diagnosis of PTSD was necessary.  

The RO indicated that any such evidence should preferably be 
submitted within 60 days, but that that the evidence must be 
received within one year.  The RO also indicated that the 
veteran's personnel file was being requested from the 
National Personnel Records Center and that additional records 
from the veteran's private doctor were also being requested.  

Finally, the RO informed the veteran that, in support of his 
claim of service connection for PTSD, the veteran needed to 
submit information concerning his stressful events in 
service.  

Specifically, the RO requested that the veteran provide 
descriptions of the events and dates of the stressful events 
and locations of the incidents, and units where the stressful 
events took place.  In addition, the veteran was asked to 
provide the names of any casualties resulting from such 
events, if applicable.  

Neither the veteran nor a family member has responded to the 
RO's requests.  As such, the veteran has not provided 
information concerning stressors to support a diagnosis of 
PTSD.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. § 
3.303(d) (2003).  

The regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2003).  

The adjudication of a claim of service connection for PTSD 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the appellant served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154 (West 2002); 38 C.F.R. § 3.304(f) (2003).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

The Board again notes that there had been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thus, the case is REMANDED for the following action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him PTSD 
and/or schizophrenia, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
any competent evidence to support his 
assertions that he suffers from PTSD or 
schizophrenia due to disease or injury 
that was incurred in or aggravated by 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and likely 
etiology of the currently demonstrated 
psychiatric disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner in this 
regard should elicit and record a full 
clinical history referable to the claimed 
psychiatric disorder.  Based on a review 
of the case, the examiner should provide 
opinions, with adequate rationale, as to 
the likelihood that the veteran is 
currently suffering from disability 
manifested by PTSD that is due to disease 
or injury that was incurred in or 
aggravated by service or disability 
manifested by schizophrenia that was 
either first manifested during his period 
of service or, if present prior to 
service, underwent an increase beyond 
natural progress therein.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for 
schizophrenia based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA is completed.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



